DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Max Garwood #47589 on 05/18/2022.
The application has been amended as follows: 

1. (Currently amended) A system comprising:
a controller associated with an agricultural vehicle, the agricultural vehicle being a baler, the baler having a baler-priority-value associated with it; wherein 
the controller is configured to:
	receive other-vehicle-data that is representative of another vehicle that is in an agricultural field, the other vehicle having an other-vehicle-priority-value associated with it;
	compare the baler-priority-value with the other-vehicle-priority-value;
	only modify the earlier route plan if the baler-priority-value represents a lower priority than the other-vehicle-priority-value; and
	determine route-plan-data that is representative of a route to be taken by the agricultural vehicle in the agricultural field, based on a predicted path of the other vehicle the other vehicle data.
	control the agricultural vehicle based on the route-plan-data. 

2. (Previously presented) The system of claim 1, wherein the controller is configured to determine the route-plan-data such that the agricultural vehicle will avoid the other vehicle.

3. (Previously presented) The system of claim 1, wherein the other-vehicle-data comprises other-vehicle-route-data that is representative of a route to be taken by the other vehicle.

4. (Previously presented) The system of claim 1, wherein the other-vehicle-data comprises other-vehicle-dimension-data that is representative of a size or shape of the other vehicle.

5. (Previously presented) The system of claim 1, wherein the other-vehicle-data comprises other-vehicle-location-data that is representative of a location of the other vehicle.

6. (Previously presented) The system of claim 5, wherein the other-vehicle-location-data comprises one or more of:
past-other-vehicle-location-data, which is representative of a previous location of the other vehicle;
current-other-vehicle-location-data, which is representative of a current location of the other vehicle; and
future-other-vehicle-location-data, which is representative of a future location of the other vehicle.

7. (Previously presented) The system of claim 1, wherein the other-vehicle-data comprises other-vehicle-speed-data that is representative of a speed of the other vehicle.

8. (Previously presented) The system of claim 1, wherein the other-vehicle-data comprises other-vehicle-direction-data that is representative of a direction of travel of the other vehicle.

9. (Previously presented) The system of claim 1, wherein the controller is further configured to:
receive field-data that is representative of crop material that is to be picked up from the agricultural field by the agricultural vehicle; and
determine the route-plan-data also based on the field-data.

10. (Previously presented) The system of claim 9, wherein the controller is further configured to receive updated field-data as the agricultural machine picks up the crop material from the agricultural field.

11. (Previously presented) The system of claim 1, wherein the controller is configured to determine the route-plan-data by modifying an earlier route plan while the agricultural vehicle is in use in the agricultural field.

12. (Cancelled).

13. (Previously presented) The system of claim 1, wherein the controller is further configured to determine vehicle-control-instructions for the agricultural vehicle, based on the route-plan- data.

14. (Currently Amended) A system, comprising:
	a controller associated with an agricultural vehicle having a priority-value associated with it; wherein 
	the controller is configured to:
		receive other-vehicle-data that is representative of another vehicle that is in an agricultural field, the other vehicle having an other-vehicle-priority-value associated with it;
		compare the priority-value with the other-vehicle-priority-value;
		only modify the earlier route plan if the priority-value represents a lower priority than the other-vehicle-priority-value;
		determine route-plan-data that is representative of a route to be taken by the agricultural vehicle in the agricultural field, based on the other-vehicle-data; and
		determine vehicle-control-instructions for the agricultural vehicle, based on the route-plan-data, 
		wherein the vehicle-control-instructions comprise vehicle-steering-instructions for automatically controlling a direction of travel of the agricultural vehicle,[[.]]
 	wherein the system further comprises the agricultural vehicle that is further configured to be operated in accordance with the vehicle-control-instructions.

15. (Previously presented) The system of claim 14, wherein the vehicle-control-instructions further comprise route-speed-instructions for automatically controlling a speed of the agricultural vehicle at locations along the route.

16. (Previously presented) The system of claim 1, further comprising:
an unmanned vehicle configured to acquire:
	field-data, representative of an agricultural field that has the other vehicle in it; and
	field-location-data associated with the field-data; and
wherein the controller is configured to determine the other-vehicle-data based on the field- data and the field-location-data.

17. (Previously presented) The system of claim 16, wherein the controller is further configured to:
	determine other-vehicle-dimension-data that is representative of a size of the other vehicle, based on the field-data; and
	determine the route-plan-data also based on the other-vehicle-dimension-data.

18. (Previously presented) The system of claim 1, wherein the route-plan-data is representative of a route to be taken by the agricultural vehicle for an entire unprocessed portion of the agricultural field.

19. (Previously presented) The A system of claim 13, comprising:
a controller associated with an agricultural vehicle, a priority-value being associated with the agricultural vehicle; 
wherein the controller is configured to:
	receive other-vehicle-data that is representative of another vehicle that is in an agricultural field, the other vehicle having an other-vehicle-priority-value associated with it;
	compare the priority-value with the other-vehicle-priority-value;
	only modify the earlier route plan if the priority-value represents a lower priority than the other-vehicle-priority-value;
	determine route-plan-data that is representative of a route to be taken by the agricultural vehicle in the agricultural field, based on the other-vehicle-data; and
	determine vehicle-control-instructions for the agricultural vehicle, based on the route-plan-data, wherein the system further comprises the agricultural vehicle that is further configured to be operated in accordance with the vehicle-control-instructions.

20. (Previously presented) The system of claim 19, wherein the agricultural vehicle is a baler.
Allowable Subject Matter
Claims 1-11, and 13-20 allowed.
The following is an examiner’s statement of reasons for allowance: The independent claims have been amended to incorporate the allowable subject matter. As stated in the non-final rejection dated 11/29/2021 “The closest prior art Fujimoto et al. (US 2016/0120095 A1) teaches cooperative control of agricultural vehicles. Smith et al. (US 9008920 B1) teaches cooperative control of a Baler. However neither alone or in combination does the prior art teach comparing a priority setting of the baler with that of another vehicle, and re-routing only if the baler has a higher priority level”. See Also, applicant arguments dated 02/28/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang, Chi and Noboru Noguchi. “Development of a multi-robot tractor system for agriculture field work.” discloses developing a priority system for agricultural vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668